Title: To George Washington from Henry Knox, 26 July 1784
From: Knox, Henry
To: Washington, George



My dear sir.
Dorchester [Mass.] July 26th 1784

A fear of intruding upon your more important concerns has prevented my writing to you since my return. I found here your kind favor of the 2d of June, with its enclosure for General Putnam which I delivered.
The measures taken by Congress respecting the western posts must defeat themselves by their own imbecillity. I cannot say but that I am well satisfied to be excluded from any responsibility in arrangements which it is impossible to execute. The attempt, to employ militia for twelve months in an arduous operation of conveying the Stores & making permanent establishments in that difficult country after the experience we have had of those kind of troops characterizes itself.
Agreably to the orders of Congress I sent Colonel Hull to General Haldimand to request that he would immediately deliver up the posts on our frontiers. If he should comply and fix a short day, which it is probable for his convenience he would, we should be ridicuously embarrassed not having a man for that purpose.
I presume that General Lincoln informed you the alterations of the Cincinnati are generally satisfactory in this state. The opposition to it is dead. One or two persons it is said however still grumble—Our State Society on the 4h of July was respectably full, and adopted it unanimous one vote excepted.
General Lincoln, Mr Partridge, and mys[el]f are going at the

request of the Legislature of this State, to examine what encroachments have been made by the british on its eastern boundary. We shall set out on this business in a few days. Mrs Knox joins me in presenting our affectionate respects to Mrs Washington I am my dear General Your truly affectionate Humble Servant

H. Knox

